Citation Nr: 0637047	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  99-21 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1971.
He served two tours of duty in the Republic of Viet Nam from 
July 1969 to July 1970 and from February 1971 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia. The case was certified to the 
Board by the Detroit, Michigan RO.  Jurisdiction has since 
been transferred to the New York, New York RO.

A personal hearing was held in February 2000 at the RO and a 
transcript is in the claims file.

This claim was remanded in February 2005 for additional 
development.  It has now been returned to the Board for 
adjudication.


FINDINGS OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence to corroborate his 
report of in-service stressors upon which a diagnosis of PTSD 
was based.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2005 and 
March 2006 letters, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a).  The claim was readjudicated in a March 2006 
supplemental statement of the case.  The failure to provide 
notice of the type of evidence necessary to establish a 
disability rating and an effective date for PTSD is harmless 
because the claim is denied, and any questions pertaining to 
a disability rating or an effective date are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence and testimony.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence of any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

Criteria

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The criteria governing service connection for PTSD, 38 C.F.R. 
§ 3.304(f), were amended on June 18, 1999, but made effective 
March 7, 1997, which is before the veteran filed his claim in 
February 1998.  See 64 Fed. Reg. 32807-08 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f)).  Hence, only the new 
regulation may be considered.

Under these regulations, a grant of service connection for 
PTSD requires (i) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a), (ii) medical evidence 
establishing a link between current symptoms and an in-
service stressor, and (iii) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006). The provisions of 38 C.F.R. § 4.125(a) in 
turn require that a diagnosis of a mental disorder conform to 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV).

If it is determined that a veteran did not engage in combat 
with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002).  "Where 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service."'  Zarycki, 6 Vet. App. at 91, 98; 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f). 

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a psychiatric disorder to include 
PTSD.  The veteran's December 1971 separation examination 
showed a normal psychiatric evaluation.  The veteran's DD-214 
and personnel records show that he served two tours in 
Vietnam as a plumber.  His awards included the Vietnam 
Service and Campaign Medals. He did not receive any award 
reflective of combat service.  

The veteran was stationed at Long Binh, Vietnam. He reported 
a stressor of being airlifted into an area to assist a Marine 
unit in clearing a perimeter with a bulldozer and coming 
under sniper attack.  He reportedly hid for six days under 
the bulldozer with little food or water.  He was very fearful 
and thought he would die.  While there he reportedly saw two 
Marines wounded and medevaced out by helicopter.  Finally 
after ten helicopters landed, the Viet Cong left.  He entered 
a nearby village with his unit and found the villagers dead 
with "C rations" stuffed in their mouths.  He dug a hole 
with the bulldozer and buried the villager as ordered.

There are no pertinent post service medical records available 
prior to 1998.  VAMC Medical Center (VAMC) psychiatric 
clinical treatment records from 1998 reveal the veteran 
reported bad memories and dreams of things that occurred in 
service.  He was self employed and not working as much as he 
would like. He felt that his war related problems interfered 
with his work as he had difficulty taking orders.  His 
symptoms were precipitated by unexpectedly being pushed 
unprepared into a combat situation and being forced to bury 
decomposed bodies in a "clearly prejudiced, derogatory 
way."  He reportedly dreamt about what happened waking up 
sweating.  His symptoms began in 1983-1984 when he saw a 
bulldozer in a cemetery.  The initial diagnosis in March 1998 
was PTSD acute-combat related.  

At a VA PTSD examination in April 1998, the veteran reported 
serving two tours in Vietnam.  He reported the aforementioned 
stressor to the examiner, and stated that since 1983 he has 
had recurrent dreams of this incident after driving by a 
cemetery and seeing a bulldozer parked there.  He denied 
hypervigilance, but described a slight increase in startle 
response.  He denied drug use but noted a problem with 
alcohol for a while in 1983.  He denied hospitalization for 
psychiatric reasons.  He recently began outpatient treatment 
at the VAMC mental health clinic.  The diagnosis was PTSD, 
mild to moderate.  His stressors were worry about dreams, 
about work and about his ability to earn enough to survive. 

The veteran submitted a clarifying stressor letter in April 
1998 noting that he had been asked to operate a bulldozer 
only temporarily until a new operator was assigned.  He 
reportedly was airlifted to clear the perimeter of a Marine 
outpost.  He received sniper fire while being lowered into 
the area and was pinned down for six days living under the 
bulldozer, with little food or water.  About 150 yards from 
the perimeter was a small village.  On the second day he 
heard the Viet Cong shooting the villagers.  During this 
period he saw two Marines wounded.  On the last day about a 
dozen choppers landed and the Viet Cong left the area.  
Shortly afterwards a sergeant told him to carry the bodies of 
the villagers to a clearing.  He was then told to get the 
dozer and make a hole, push the bodies in, and bury them.  He 
reportedly buried 23 men, women, and children.  

In a May 1998 second stressor letter he further clarified 
that one wounded Marine was evacuated on the second day by 
helicopter and, on the third or fourth day another helicopter 
landed and a Marine with an arm in a sling ran to the 
helicopter and was evacuated.

A February 2000 letter from a staff psychologist at the 
Albany VAMC noted that the veteran completed the Mississippi 
Scale for Combat-Related PTSD and the Keane PTSD subscale of 
the MMPI.  The results were consistent with PTSD and 
indicated a moderate level of symptomatology.  The diagnostic 
impression was PTSD, chronic due to severe stressors of 
combat.  A GAF of 45 was assigned.

At a February 2000 personal hearing the veteran testified 
that he saw two Marines wounded during the sniper attack 
mentioned above.  He saw the first Marine jump on the 
helicopter; it looked like he had a stomach wound.  A few 
days later another Marine jumped on a helicopter with a sling 
on his arm.  From 1982 to 1998 he did not seek medical 
treatment and self medicated. 

In a July 2000 letter to the RO the veteran stated that he 
could not recall the unit of the Marines involved in the 
incident.  He noted that in his counseling sessions he was no 
longer sure that they were, in fact, Marines; because their 
uniforms were not those Marines typically wore. He noted that 
he did not talk to them and could not tell who they were.

A November 2004 letter from a psychiatrist at the Albany VAMC 
noted that the veteran suffered from PTSD as a result of his 
combat experiences during the Viet Nam War.  His GAF was 45, 
and his prognosis was poor given the extent and duration of 
his symptoms.  He was unemployable and should be considered 
totally and permanently disabled due to PTSD.

A February 2006 letter from a psychiatric therapist at the 
Albany Vet Center noted that the veteran suffered a severe 
traumatic event during his second tour of duty in Vietnam and 
he had symptoms consistent with PTSD. A GAF of 45 was 
assigned.  The diagnosis was PTSD, chronic, moderate, due to 
war trauma. He reportedly had received treatment since 1998 
at the VAMC PTSD clinic and the Vet Center in group and 
individual therapy.  He has had numerous short term jobs, but 
has not been able to sustain employment.  He was married and 
lived with his wife and her sixteen year old son.  She in 
effect supports him.  The veteran's treating physicians and 
clinicians have found serious to severe impairment in social 
and occupational ability secondary to PTSD.  The diagnosis 
was PTSD due to traumatic combat exposure and assigned a GAF 
of 45.

In a November 2005 letter to the US Armed Forces Center for 
Unit Records Research (USASCURR), the RO requested assistance 
in verifying the veteran's stressors.  A response letter 
dated in February 2006 noted that the veteran's unit, Company 
C, 92d Engineer Battalion was located at Long Binh during the 
period from February to November 1971.  However after a 
search of all available combat records the incident referred 
to by the veteran could not be verified.  Moreover on several 
occasions VA requested that the veteran submit a detailed 
statement of his stressors for verification.  However, the 
appellant has stated that he could not identify the village, 
the unit involved in the incident, or the names of any 
wounded soldiers or Marines (see letter received July 2000).  
The veteran stated that he had no additional evidence to 
submit.  Hence, his stressors could not be verified.

Analysis

The evidence indicates that the veteran was diagnosed with 
PTSD after describing unverified stressors.  The RO attempted 
to get a detailed stressor report from the veteran to submit 
to USASCURR, however, he did not give detailed stressor 
information.  The veteran claimed he was pinned down by enemy 
fire for six days without food or water; having to stack 23 
to 30 dead villagers, using a bulldozer to dig a mass grave 
and bury the villagers; and seeing two Marines wounded and 
medevaced by helicopter.  

While the record reflects the award of the Vietnam Service 
and Campaign Medals, there is no evidence even remotely 
suggesting in-service combat experience.  Therefore, the 
claimant is not a "combat veteran."  Accordingly, his lay 
testimony regarding the claimed stressors cannot alone be 
accepted as conclusive evidence as to the actual existence of 
any of the claimed stressors. Although VA physicians have 
diagnosed the veteran with PTSD, the basis for these 
diagnoses is not shown to be based on an independently 
verified history of any in-service stressor. 

Thus, his bare assertions of service stressors are not 
sufficient to establish that they occurred; rather, his 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994). 
The Board may not grant service connection for PTSD in cases 
such as this without independent supporting evidence of the 
occurrence of the claimed stressors, and without evidence of 
a verified stressor being the basis for the diagnosis.    

Neither the evidence filed by the veteran nor any of the 
information obtained by VA from USASCURR verified the 
veteran's claimed stressors.  Accordingly, because VA is not 
required to accept evidence that is simply information 
recorded by a medical examiner, neither the VA treatment 
records on file nor the April 1998 VA examination provide a 
basis to grant service connection.  The Board recognizes that 
the veteran's own personal participation need not be strictly 
corroborated.  See Suozzi v. Brown, 10 Vet. App. 307 (1997).  
Nevertheless, despite exhaustive efforts by VA to confirm the 
veteran's allegations, no evidence has been uncovered which 
verifies even one foundational assertion regarding any in-
service stressor.  Although VA healthcare providers have 
accepted the veteran's description of his in-service 
experiences as credible for diagnosing PTSD, the Board may 
not grant service connection for PTSD without independently 
verifiable evidence of the in-service occurrence of the 
claimed stressors.  Given the lack of supporting evidence 
required by the law, the preponderance of the evidence is 
against the veteran's claim.  Accordingly, entitlement to 
service connection for PTSD is denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



